Citation Nr: 1115616	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In June 2010, the Veteran and his wife testified at a video conference board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

Initially, the Board notes that VA treatment records show that the Veteran suffers not only from service-connected PTSD, but also from diagnosed major depressive disorder, and possible bipolar disorder.  Several treatment notes and evaluations indicate the onset of the Veteran's depression was after his son's suicide in 1996.  In an April 2009 letter, the Veteran's treating VA psychiatrist indicates that the Veteran's depression/possible bipolar disorder is severe and that his severe symptoms significantly impair his ability to function.  The psychiatrist further opines that the Veteran is unemployable secondary to his mental health conditions.  

However, the VA psychologist who conducted both the July 2007 and the May 2008 VA examinations, while noting the Veteran's history of depression, specifically found no evidence of any psychiatric disabilities other than PTSD.  In both examination reports, the examiner described the Veteran's PTSD symptoms as mild to moderate and opined that they did not preclude employment.  

During his June 2010 personal hearing, the Veteran testified that he no longer leaves his home except to go to VA for treatment and that he avoids people and hadn't had anyone to his home in the past two years.  His testimony conflicts with the May 2008 VA psychiatric examination report indicating that he was able to go out to eat and shop in large stores and that he visited with a limited number of friends and family members.  It appears that his PTSD symptoms may have worsened since the 2008 VA examination.

As a result, a remand is required to afford the Veteran another psychiatric examination to determine whether or not he has psychiatric disabilities other than his service-connected PTSD, and if so, to have the examiner differentiate the Veteran's PTSD symptoms from those of his other psychiatric disabilities, to the extent that they overlap.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice- connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  The current severity of the Veteran's PTSD symptoms should be determined and the impact they have on employment.

The Board further notes that the Veteran's most recent VA treatment records associated with his claims files are dated in November 2008.  Copies of any available VA records subsequent to November 2008 should be obtained and incorporated with the claims files.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to an increased disability rating for the Veteran's service-connected PTSD could significantly impact his current appeal for TDIU.  The Board therefore finds these issues to be inextricably intertwined.

Therefore, the Veteran's claim for an increased disability rating for PTSD must be resolved prior to further appellate action on his TDIU claim.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment records dating from November 2008 to the present, and associate the records with the Veteran's claims files.

2.  After the above development has been completed to the extent possible, the Veteran should again be afforded a VA psychiatric examination to evaluate the nature and severity of his service-connected PTSD.  The claims folders and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  Based on the medical findings and a review of the claims files, the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected PTSD.  If it is not possible to differentiate between impairment resulting from PTSD and impairment resulting from any other non-service-connected disorder, the examiner should state this in the report.  The examiner should assign a numerical code under the GAF scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, and specifically indicate whether the GAF designation incorporates impairment caused by any non-service-connected psychiatric disorder.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that with appropriate rationale.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

3.  Thereafter, VA should readjudicate the issues on appeal.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


